Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, 9, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0267696) (“Li”) in view of Lee et al. (US 2018/0332606) (“Lee”) in view of Liu et al. (US 2019/0327649) (“Liu”) in view of Sha et al. (US 2021/0168895) (“Sha”).
For claims 1, 7, 9, 15, and 17-20 Li  discloses:  receiving a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state (paragraph 135:  the gNB/TRP may direct the UE to transfer from RRC-CONNECTED state to RRC-INACTIVE state by RRCConnectionSuspend message when the "Inactive Timer" expires, which may carry resume ID for UE to use later for resuming the RRC-CONNECTED state and some grant-free context or parameter setting for Inactive State. The UE may transfer to RRC-INACTIVE state afterwards); transitioning from a connected state to a disconnected state based at least in part on the connection release message (paragraph 135:  the gNB/TRP may direct the UE to transfer from RRC-CONNECTED state to RRC-INACTIVE state by RRCConnectionSuspend message when the "Inactive Timer" expires, which may carry resume ID for UE to use later for resuming the RRC-CONNECTED state and some grant-free context or parameter setting for Inactive State. The UE may transfer to RRC-INACTIVE state afterwards); and performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources (paragraph 138:  the UE may send UL data with repetition(s) with same or adjusted transmit power level (e.g., p_init+p_inc) per the Grant-free power control configuration, as shown as step 6C).
Li does not expressly disclose, but Lee from similar fields of endeavor teaches:  wherein the set of resources are released upon the UE performing a handover (paragraph 66:  upon handover, all configured SPS resources are release and SPS configuration is either release or reconfigured. Thus, it is impossible for the UE to continue using a SPS resource across multiple cells during/after handover).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the release of resources as described by Lee in the data transfer as described by Li .  The motivation is to improve resource usage.
Li does not expressly disclose, but Liu from similar fields of endeavor teaches:  configuring resources for grant-free uplink transmission in the idle state (paragraph 108:  When the UE is in the idle state, the UE may also perform grant-free uplink transmission… method in this application may also be applied to grant-free transmission in the idle state).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the grant-free idle as described by Liu in the data transfer disconnected state  as described by Li .  The motivation is to improve resource usage.
Li does not expressly disclose, but Sha from similar fields of endeavor teaches:  the connection release message triggering the UE to transition from a connected state to an idle state and including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in the [[an]] idle state (paragraph 39:  The idle mode dedicated search space related parameter is carried in the RRC connection release message or the accompanying MAC CE, and the UE enters an idle mode pre-configured dedicated resource status indication. This is the end of the T1 period and the start of the T2 period, wherein the UE enters idle mode with a pre-configured dedicated resource state indication, which is used to indicate that the UE in idle mode pre-configured UE-specific dedicated resource state can perform information transmission and reception, and the idle mode dedicated search space related parameter is used for idle mode dedicated search space PDCCH monitoring for data transmission).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the grant-free idle as described by Sha in the data transfer disconnected state as described by Li .  The motivation is to improve resource usage.

Claims 2-5, 10-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee in view of Liu as applied to claim 1 above, and further in view of Islam et al. (US 2019/0246378) (“Islam”).
For claims 2 and 10; Li  discloses the subject matter in claim 1 as described above in the office action.
Li  does not expressly disclose, but Islam from similar fields of endeavor teaches:  performing the handover from a base station to a neighboring base station; and transmitting an indication that the set of resources are to be configured by the neighboring base station in response to the UE performing the handover (paragraph 268:  This configuration information is then provided by the serving cell to the UE in step 830. The UE then sends an uplink grant-free transmission to the target cell… the UE may switch to a synchronous grant-free transmission mode with RRC re-configuration, e.g. as in steps 840 to 844).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Islam in the data transfer as described by Li.  The motivation is to improve resource usage.
For claims 3, 8, 11, and 16; Li  discloses the subject matter in claim 2 as described above in the office action.
Li does not expressly disclose, but Islam from similar fields of endeavor teaches:  the set of resources are released based at least in part on performing the handover from the base station to the neighboring base station (paragraph 268:  The connection to the serving cell may be released based on an RRC configuration or based on a deactivation signal (e.g. steps 850 and 852 of FIG. 28)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Islam in the data transfer as described by Li.  The motivation is to improve resource usage.
For claims 4 and 12; Li  discloses the subject matter in claim 2 as described above in the office action.
Li  does not expressly disclose, but Islam from similar fields of endeavor teaches:  the indication is transmitted in a radio resource control (RRC) message or in a disconnected state release/keep alive message (paragraph 268:  The connection to the serving cell may be released based on an RRC configuration or based on a deactivation signal (e.g. steps 850 and 852 of FIG. 28)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Islam in the data transfer as described by Li .  The motivation is to improve resource usage.
For claims 5 and 13; Li  discloses the subject matter in claim 1 as described above in the office action.
Li  does not expressly disclose, but Islam from similar fields of endeavor teaches:  adjusting, for a cell reselection procedure during the grant-free uplink transmission, a cell reselection parameter based at least in part on the set of resources being configured for use for grant-free uplink transmissions (paragraph 269:  the UE may initiate early grant-free transmission to the target cell if configured resources are common between the serving cell and the target cell, or if information on the configured resources for the target cell or C-RNTI or grant-free RNTI at target cell is available).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Islam in the data transfer as described by Li .  The motivation is to improve resource usage.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li  in view of Lee in view of Liu as applied to claim 1 above, and further in view of Hong (US 2020/0329410).
For claims 6 and 14; Li  discloses the subject matter in claim 1 as described above in the office action.
Li  does not expressly disclose, but Hong from similar fields of endeavor teaches:  initiating a prohibit timer after a cell reselection from the base station to a neighboring base station; and refraining from performing a cell reselection from the neighboring base station to the base station while the timer is running (paragraph 56:  the functions of the two measurement parameters, i.e., the cell reselection hysteresis value and the cell reselection timer, are to prevent a ping-pong effect).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Hong in the data transfer as described by Li .  The motivation is to improve performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mallick et al. (US 2018/0227961); Mallick discloses transitioning from the inactive state to the active state based on buffer sizes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466